Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/4/21.
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 10/4/21 is acknowledged.  The traversal is on the ground(s) that “the claims of Groups I, II, and III substantially overlap with one another, such that it would not be a serious burden to examine all of the claims together” (see Remarks filed 10/4/21, Pages 8-9).  This is not found persuasive because Invention II (claims 13-16) and Invention III (claims 17-20) would require a different field of search than Invention I.  For example, Invention II would require search strategies involving wherein the clutchless synchronous condensing coupling is configured to transfer torque from the turbine shaft to a generator shaft to drive the synchronous generator in the active power mode to provide an active power to a power grid, and wherein the clutchless synchronous condensing coupling is configured to transfer torque from the generator shaft to the turbine shaft when the synchronous generator is operating as a synchronous condenser in the reactive power mode to generate a reactive power or absorb a reaction power, which is not required in Invention I.  Further, Invention III would require search strategies involving “coupling a turbine shaft of a gas turbine system and a generator shaft of a synchronous generator of a power generation system via a clutchless synchronous condensing coupling, wherein the clutchless synchronous condensing coupling comprises a first coupling portion configured to couple to the turbine shaft and a second coupling portion configured to couple to the generator shaft”, which is not required in Invention I.
 The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “99” has been used to designate both “lubricant supply conduits” and “axial length” (see Fig. 3 and Para 36).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 2 is objected to because “the reactive power mode and the reactive power mode” in line 3 should be --the active power mode and the reactive power mode--.
Claim 8 is objected to because “the first and second diaphragm couplings” in lines 3-4 should be --the first diaphragm coupling and the second diaphragm coupling--.
Claim 9 is objected to because of the following informalities:
“the first and second turbines” in line 4 should be --the first turbine and the second turbine--;
“the turbine shaft of the second turbine” in lines 5-6 should be --the turbine shaft-- (the turbine shaft has not been introduced as being of the second turbine and so an alternative would be to include a limitation wherein the turbine shaft is connected to the second turbine).
Claim 10 is objected to because “the first and second turbines” in line 3 should be --the first turbine and the second turbine--.
Claim 12 is objected to because “an active power mode and a reactive power mode” in line 4 should be --the active power mode and the reactive power mode--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“first coupling portion” in claims 1, and 8-9 -- “…a first coupling portion or a first end portion 88 of the clutchless synchronous condensing coupling 16 is configured to fasten to the second turbine shaft 52… For example, the first end portion 88 may include a first flange 87 (e.g., annular flange) coupled to a first mating flange 89 (e.g., annular flange) with one or more fasteners 92…” (see Fig. 3 and Para 34);
“second coupling portion” in claims 1 and 8 -- “…a second coupling portion or a second end portion 90 of the clutchless synchronous condensing coupling 16 is configured to fasten to the generator shaft 64... the second end portion 90 may include a second flange 91 (e.g., annular flange) coupled to a second mating flange 93 (e.g., annular flange) with one or more fasteners 92..” (see Fig. 3 and Para 34);
“one or more components” in claim 2 -- “…supplemental components 15, 17, 19, and 21 to support clutchless synchronous condensing. For example… a controller 15 having a processor, a memory, and instructions stored on the memory and executable by the processor to perform various tasks associated with the clutchless synchronous condensing... The components 17 may include, for example, all or part of a sump evacuation system 72 as discussed in further detail below with reference to FIG. 2. The components 19 may include, for example, one or more sensors dedicated to monitor aspects impacting the clutchless synchronous condensing, including sensors that monitor operational 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (U.S. 2018/0298777).

    PNG
    media_image1.png
    628
    781
    media_image1.png
    Greyscale

Re claim 1:
Nguyen discloses a system (Fig. 2 (a type of system per Para 10)), comprising: 
a clutchless synchronous condensing coupling (146, coupling - Para 24 (a type of clutchless synchronous condensing coupling per Paras 21 and 24)) configured to couple a turbine shaft (136, power rotor shaft - Para 22 (a type turbine shaft as shown in Fig. 2 and per Para 22)) of a gas turbine system (112, gas turbine engine - Para 21) to a generator shaft (144, generator rotor shaft - Para 24) of a synchronous generator (114, 
a first coupling portion (Modified Fig. 2 above-  A (person having ordinary skill in the art would recognize element A as a type of first coupling portion)) configured to couple to the turbine shaft (136)(see Modified Fig. 2 above - element A is shown configured to couple to element 136 and as described in Para 24); and 
a second coupling portion (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of second coupling portion)) configured to couple to the generator shaft (144)(see Modified Fig. 2 above - element B is shown configured to couple to element 144 and as described in Para 24); 
wherein the clutchless synchronous condensing coupling (146) is configured to allow the power generation system to operate in an active power mode (Para 24 - “…coupling 146 may be configured such that the generator rotor shaft 144 may be driven by and rotate with the power rotor shaft 136 when the power generation system 110 is operated in the active power mode…”) and a reactive power mode (Para 24 - “…coupling 146 may be configured … such that the power rotor shaft 136 may be driven by and rotate with the generator rotor shaft 144 when the power generation system 110 is operated in the reactive power mode…”) without a clutch assembly (see Fig. 2 and Para 21 - “…the power generation system 110 may eliminate the need for a 
Re claim 2:
Nguyen discloses the system of claim 1 (as described above), comprising one or more components (172, controller - Para 28; 158, motor-pump assembly - Para 26; 156, lubricating oil pump - Para 28; 168, lubricating oil source - Para 27; Para 28 - “…controller 172 may be operable to monitor and/or control the active power generated by the synchronous generator 114 when the power generation system 110 is operated in the active power mode, and to monitor and/or control the reactive power generated by or absorbed by the synchronous generator 114 when the power generation system 110 is operated in the reactive power mode. It will be appreciated that the controller 172 may be in operable communication with various other components of the power generation system 110 and configured to monitor and/or control such components during operation of the system 110 in the active power mode or the reactive power mode…” (in order for element 172 to monitor power generated by element 114 as well as the various other components of system 110 requires a type of sensor in order to perform the function of monitoring; person having ordinary skill in the art would recognize elements 172, 158, 156, 168, as well as sensors (required to perform function described in Para 24) collectively as a type of one or more components)) configured to retrofit the power generation system (110) previously equipped with the clutch assembly (46, clutch - Para 13) to operate without the clutch assembly in the reactive power mode and the reactive power mode (see Fig. 2; Para 21 and Para 28).
Re claim 3:
control the lubricating oil pump 156 for delivery of the lubricating oil 170 during operation of the gas turbine engine 112 when the power generation system 110 is operated in the active power mode and also during management of the gas turbine engine 112 when the power generation system 110 is operated in the reactive power mode…”).
Re claim 4:
Nguyen discloses the system of claim 3, wherein the one or more components comprises a controller (172, controller - Para 28) or instructions to upgrade an existing controller of the power generation system (110) to operate the pump (156) during the reactive power mode when a pressure in the gas turbine system is insufficient to circulate the lubricant (Para 30 - “During operation of the power generation system 110 in the reactive power mode, the gas turbine engine 112 may be shut down (i.e., the flow of fuel 132 to the combustor 120 may be stopped such that no combustion takes place) while the synchronous generator 114 acts as a synchronous condenser to generate reactive power for or absorb reactive power from the electric power grid 116. … During operation of the power generation system 110 in the reactive power mode, the controller 172 may direct the electric motor 160 to continue operating in an on state and at a predetermined operating speed, such that the electric motor 160 continues to drive… the lubricating oil pump 156…” (element 112 being shut down and element 120 continue to drive lubricating oil pump 156 (see Fig. 2))), wherein the pressure in the gas turbine system is sufficient to circulate the lubricant in the active power mode (see Fig. 2; Para 28 - “…the controller 172 may be operable to control the lubricating oil pump 156 for delivery of the lubricating oil 170 during operation of the gas turbine engine 112 when the power generation system 110 is operated in the active power mode…”; Para 30 - “…During operation of the power generation system 110 in the reactive power mode, the controller 172 may direct the electric motor 160 to continue operating in an on state and at a predetermined operating speed, such that the electric motor 160 continues to drive… the lubricating oil pump 156…”).
Re claim 5:
Nguyen discloses the system of claim 4 (as described above), comprising a clutchless synchronous condensing module (see Fig. 2 - person having ordinary skill in the art would recognize elements 146, 172, 158, 156, 168, as well as sensors (required to perform function described in Para 24) collectively as a type of clutchless synchronous condensing module consistent with the instant invention (see Fig. 2 and Paras 19-20 of the instant Specification)) having the clutchless synchronous condensing coupling (146) and the one or more components (172, 158, 156, 168, as well as sensors (required to perform function described in Para 24)).
Re claim 6:
Nguyen discloses the system of claim 1 (as described above), wherein the clutchless synchronous condensing coupling (146) is configured to fit in a space (see 
Re claim 9:
Nguyen discloses the system of claim 1 (as described above), comprising the gas turbine system (112) having a combustor (120, combustor - Para 22) configured to produce a flow of combustion gas (134, flow of combustion gases - Para 22)(see Fig. 2 and Para 22 - “…combustor 120 may be configured to mix the compressed flow of air 128 with a pressurized flow of fuel 132 received from a fuel source and to ignite the mixture to create a flow of combustion gases 134…”), a first turbine (122, core turbine - 
Re claim 10:
Nguyen discloses system of claim 9 (as described above), comprising a controller (Para 30 - “During operation of the power generation system 110 in the reactive power mode, the gas turbine engine 112 may be shut down (i.e., the flow of fuel 132 to the combustor 120 may be stopped such that no combustion takes place)…” (a type of controller is required to perform the described function)) configured to control the gas turbine system (112) in the reactive power mode to shut down combustion in the combustor (120) to stop producing the flow of combustion gas (134) driving the first (122) and second turbines (124)(see Fig. 2 and Para 30 - “…During operation of the power generation system 110 in the reactive power mode, the gas turbine engine 112 
Re claim 11:
Nguyen discloses system of claim 9 (as described above), comprising a controller (172, controller - Para 30) configured to control the gas turbine system (112) in the reactive power mode to operate between 1000 rotations per minute (RPM) and 2500 RPM (Para 30 - “…Accordingly, the controller 172 may cause the core rotor shaft 126 to rotate at an operating speed within a predetermined range during operation of the power generation system 110 in the reactive power mode. In this manner, the controller 172 may prevent the core rotor shaft 126 from freely rotating as it otherwise may due to the wind-milling effect that may be created by rotation of the power rotor shaft 136. In certain embodiments, the predetermined range may be between 1000 rpm and 2500 rpm …”).
Re claim 12:
Nguyen discloses the system of claim 1 (as described above), comprising one or more sensors (Para 28 - “…controller 172 may be operable to monitor and/or control the active power generated by the synchronous generator 114 when the power generation system 110 is operated in the active power mode, and to monitor and/or control the reactive power generated by or absorbed by the synchronous generator 114 when the power generation system 110 is operated in the reactive power mode. It will be appreciated that the controller 172 may be in operable communication with various other components of the power generation system 110 and configured to monitor and/or control such components during operation of the system 110 in the active power mode or absorb a reaction power in the reactive power mode when the synchronous generator operates as a synchronous condenser to drive the turbine shaft (136)(Para 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. 2018/0298777), as applied to claim 1 above, in view of Appell et al. (U.S. 6,126,549).
Re claims 7-8:
Nguyen discloses the system of claim 1 (as described above).
Nguyen fails to disclose wherein the clutchless synchronous condensing coupling comprises at least one diaphragm coupling (claim 7); nor wherein the first coupling portion comprises a first diaphragm coupling of the at least one diaphragm coupling, the second coupling portion comprises a second diaphragm coupling of the at least one 
Appell teaches wherein a coupling (Fig. 1 (a type of coupling per Col. 2, Lines 27-28)) comprises at least one diaphragm coupling (5, diaphragm coupling - Col. 2, Lines 39-40), wherein a first coupling portion (4, flange - Col. 2, Line 39 (a type of first coupling portion as shown in Fig. 1)) comprises a first diaphragm coupling (see Fig. 1 at elements 4 and 5 (a type of first diaphragm coupling is shown between element 5 and element 4)) of the at least one diaphragm coupling (5), a second coupling portion (8, flange - Col. 2, Line 43 (a type of second coupling portion as shown in Fig. 1)) comprises a second diaphragm coupling (see Fig. 1 at elements 8 and 5 (a type of second diaphragm coupling is shown between element 5 and element 8)) of the at least one diaphragm coupling (5), and the first and second diaphragm couplings are configured to accommodate misalignment between the turbine shaft and the generator shaft (see Fig. 1 and Col. 2, Lines 35-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the coupling of Appell could have been applied to the clutchless synchronous condensing coupling of Nguyen as both the coupling of Nguyen and Appell are couplings between gas turbines and generators (Nguyen - Element 146 is shown coupling element 112 (a gas turbine per para 21) to element 114 (a generator per para 21); Appell - coupling depicted in Fig. 1 is shown between element 1 (which is a gas turbine per Col. 3, Line 2) and element 2 (which is a generator per Col. 3, Lines 2-3)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/3/22